COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Vastie Shakira Coleman v. The State of Texas

Appellate case number:     01-16-00252-CR

Trial court case number: 1354369

Trial court:               178th District Court of Harris County

         On July 21, 2017, appellant filed a motion for access to the record and an extension of time
to file her pro se response to appointed counsel’s Anders brief. We dismiss appellant’s motion as
moot because, prior to appellant’s motion, this court issued an order on June 13, 2017 striking
appointed counsel’s Anders brief and abating for the trial court to appoint new appellate counsel
to present any grounds that might support the appeal.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually


Date: July 27, 2017